UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Naerodynamics, Inc (Exact name of registrant as specified in its charter) Colorado 35-2590861 (State or other jurisdiction of (Primary Standard Industrial (IRS Employer Id. No.) incorporation or organization) Classification Code Number) 555 N. El Camino Real #A418, San Clemente, CA 92672 (Address of principal executive offices) (zip code) (720) 439-8692. (Registrant’s telephone number, including area code) Approximate date of proposed sale to the public: As soon as practicable after the Registration Statement becomes effective. If any securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, pleasecheck the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Emerging Growth Company x If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ¨ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered (1) Amount to be registered Proposed maximum offering price per share (2)(6) Proposed maximum aggregate offering price (US$) Amount of registration fee (3) Common Stock, par value $.0001 $ $ $ Total Registration Fee $ An indeterminate number of additional shares of Common Stock shall be issue-able pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions and in such an event the number of shares registered shall automatically be increased to cover the additional shares in accordance with Rule 416 under the Securities Act. Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(a) under the Securities Act, the offering price was determined arbitrarily by the Company and was not based upon the Company’s net worth, total asset value, or any other objective measure of value based on accounting measurements. Estimated in accordance with Rule 457(c) solely for the purpose of computing the amount of the registration fee based on a bona fide estimate of the maximum offering price. Previously paid. The Offering will be valid for 270 days after this registration statement becomes effective. Any remaining shares not sold will terminate and no further shares will be sold. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the registration statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. The information in this prospectus is not complete and may be changed without notice. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and neither the Registrant nor the Company are soliciting offers to buy these securities, in any state where the offer or sale of these securities is not permitted. The information in this preliminary prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This preliminary prospectus is not an offer to sell these securities nor does it seek offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS, Dated, 2017 Naerodynamics, Inc. 500,000,000 Shares of Common Stock $0.0005 per share We are offering for sale a maximum of 500,000,000 shares of our Common Stock in a self-underwritten offering directly to the public at a fixed price of $0.0005 per share. There is no minimum number of shares that we must sell in our direct offering, and therefore no minimum amount of proceeds will be raised. No arrangements have been made to place funds into escrow or any similar account. Upon receipt, offering proceeds will be deposited into our operating account and used to conduct our business and operations. We are offering the shares without any underwriting discounts or commissions. The purchase price is $0.0005 per share. If all 500,000,000 shares are not sold within 180 days from the date hereof, (which may be extended an additional 90 days in our sole discretion), the offering for the balance of the shares will terminate and no further shares will be sold. We intend for our Common Stock to be sold by our Officer and Director, Nate Steck. Such person will not be paid any commissions for such sales. As of July 28, 2017 , the Company had 249,038,025 shares of Common Stock outstanding. Our securities are not listed on any national securities exchange. Our common stock is presently quoted for trading on the OTC Pink under the symbol “NDYN”. On July 27 , 2017, the last sales price of our common stock as reported was $. 002 per share. Our auditor has expressed substantial doubt about our ability to continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company’s ability to continue as a going concern. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. Please refer to discussions under “Prospectus Summary” on page 1 and “Risk Factors” on page6 of how and when we may lose emerging growth company status and the various exemptions that are available to us. THE SECURITIES OFFERED IN THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Until ninety days after the date this registration statement is declared effective, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The date of this prospectus is , 2017 i TABLE OF CONTENTS Page Prospectus Summary 1 Business of Registrant 2 Financing Requirements 2 Emerging Growth Company Status 2 Going Concern 3 Our Direct Public Offering 3 Summary of This Offering 3 Risk Factors 6 Use of Proceeds 14 Determination of Offering Price 15 Dilution 15 Selling Security Holders 16 Plan of Distribution 16 Offering Period and Expiration Date 17 Procedures for Subscribing 17 Description of Securities to be Registered 18 Interests of Named Experts and Counsel 20 Information with Respect to Registrant 20 Business of Registrant 20 Description of Property 22 Involvement in Legal Proceedings 22 Governmental Regulation 22 Market Price and Dividends 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Revenue 24 Operating Expenses 24 Liquidity and Capital Resources 25 Timing Needs for Funding 25 Dividend Policy 25 Going Concern 25 Off Balance Sheet Arrangements 25 Changes or Disagreements with Accountants 26 Quantitative and Qualitative Disclosures about Market Risk 26 Sale of Unregistered Securities 27 Identification of Directors and Executive Officers 27 Executive Compensation 29 Transactions with Related Persons 29 Security Ownership of Certain Beneficial Owners and Management 30 Director Independence 30 Legal Proceedings 30 Material Changes 31 Incorporation By Reference 31 Commission’s Position on Indemnification On Securities Act Violations 31 Where You Can Find Additional Information 32 Financial Statements F-1 You should rely only on the information contained in this prospectus or contained in any free writing prospectus filed with the Securities and Exchange Commission. We have not authorized anyone to provide you with additional information or information different from that contained in this prospectus or in any free writing prospectus filed with the Securities and Exchange Commission. The Company is offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of our common stock. Until 90 days after the date of this registration statement is declared effective, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealer’s obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. ii Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This following information specifies certain forward-looking statements of management of the Company. Forward-looking statements are statements that estimate the happening of future events and are not based on historical fact. Forward-looking statements may be identified by the use of forward-looking terminology, such as may, shall, could, expect, estimate, anticipate, predict, probable, possible, should, continue, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. These forward-looking statements are based on current information and expectation, and we assume no obligation to update any such forward-looking statements. CAUTIONARY NOTE REGARDING INDUSTRY DATA Unless otherwise indicated, information contained in this prospectus concerning our company, our business, the services we provide and intend to provide, our industry and our general expectations concerning our industry are based on management estimates. Such estimates are derived from publicly available information released by third party sources, as well as data from our internal research, and reflect assumptions made by us based on such data and our knowledge of the industry, which we believe to be reasonable. iii Table of Contents Item 3: Summary Information and Risk Factors. PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus. This summary does not contain all of the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the risk factors section, the financial statements and the notes to the financial statements. You should also review the other available information referred to in the section entitled “Where you can find more information”in this prospectus and any amendment or supplement hereto. Unless otherwise indicated, the terms the “Company,” “we,” “us,” and “our” refer and relate to Naerodynamics, Inc. Registrant Overview General Information Naerodynamics, Inc. (“Naerodynamics”, “we”, “us”, “our”, the "Company" or the "Registrant") was originally incorporated in the State of Colorado on February 15, 1996 under the name of Mind2Market, Inc. In June 2005, the Company changed its name to Health Partnership. In April 2008, the Company changed its name to Naerodynamics. On April 4, 2017, the Company entered into an Agreement whereby the Company acquired 100% of Nate’s Essentials, Inc., which was incorporated in the State of Colorado on March 29, 2017. Nate’s Essentials was the surviving Company and became a wholly owned subsidiary of Naerodynamics. At the time of the merger, Naerodynamics had no operations, assets or liabilities.On April 4, 2017, the acquisition closed and under the terms of the Agreement Nate’s Essentials was the surviving entity. The Company selected April 30 as its fiscal year end. The Company’s executive 555 El Camino Real Ste A418, San Clemente, CA 92672. Reverse Merger On April 4, 2017, the Company executed a reverse merger with Nate’s Essentials, Inc. On April 4, 2017, the Company entered into an Agreement whereby the Company acquired 100% of Nate’s Essentials, Inc, in exchange for 2,000,000 shares of Naerodynamics Series B Preferred Stock. Additionally, 151, 750,000 shares of common stock were transferred to Nate Steck from Novus Group. Immediately prior to the reverse merger, there were 249,038,025 common shares outstanding and 530,968 shares of Series A Preferred shares outstanding and Matt Billington was the sole officer/director. After the reverse merger, the Company had 249,038,025 common shares outstanding and 530,968 shares of Series A Preferred shares and 2,000,000 shares of Series B Preferred Stock outstanding. Nate’s Essentials was incorporated in the State of Colorado on March 29, 2017. Nate’s Essentials was the surviving Company and became a wholly owned subsidiary of Naerodynamics. Naerodynamics had no operations, assets or liabilities prior to the reverse merger. This is the current corporate organization: 1 Table of Contents The Company had no operations, assets or liabilities prior to the reverse merger. The historical consolidated financial statements include the operations of the accounting acquirer for all periods presented. Nate’s Essentials was incorporated in the State of Colorado on March 29, 2017. Nate’s Essentials was the surviving Company and became a wholly owned subsidiary of the Company. The Company had no operations, assets or liabilities prior to the reverse merger. For accounting purposes, this transaction is being accounted for as a reverse merger and has been treated as a recapitalization of the Company with Nate’s Essentials, Inc. is considered the accounting acquirer, and the financial statements of the accounting acquirer became the financial statements of the registrant. The Company did not recognize goodwill or any intangible assets in connection with the transaction. The 2,000,000 shares of Series B Preferred Stock issued to the shareholder of Nate’s Essentials in conjunction with the share exchange transaction have been presented as outstanding for all periods. The historical consolidated financial statements include the operations of the accounting acquirer for all periods presented. Our auditor has expressed substantial doubt about our ability to continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company's ability to continue as a going concern.Management's plans in regard to those matters are also described in Note B to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Naerodynamics, Inc.trades on the OTC Market Pink Sheets under the symbol “NDYN”. Business of Registrant Naerodynamics, Inc. is a Colorado corporation.The Company’s principal line of business is of selling products through our website www.natesessentials.com. The first product to be sold is Nate’s Well Shots which is a CBD Infused Energy Shot. The Company will also sell CBD Infused pain relief cream and CBD Infused relaxation shot. The company expects to launch its products accordingly: Product Anticipated Launch Date CBD Infused Energy Shot August 2017 CBD Infused Pain Relief Cream November 2017 CBD Infused Relaxation Shot February 2018 The Company’s products will be available at nateswellshots.com and www.natesessetials.com. The Company has contracted with Isodiol to produce, supply and manufacture the Company’s products. The company has completed the manufacturing of 22,000 units of its CBD Infused Energy Shot which was completed in July 2017. These units will be stored by Isodiol, while the Company finalizes its distribution and shipping operations. The Company is currently in talks with Isodiol for Isodiol to provide fulfilment and shipping services. The Company’s CEO will currently fulfil and ship orders that are obtained from his house until an agreement with Isodiol is completed. The Company is currently exploring filming and airing infomercials to drive consumers to its website. Additionally, the Company is reviewing PR firms to retain to assist the Company to market at events that target the induvial consumer for its products. For example, for the Company’s shot, we are exploring marketing at action sport events such as surfing, skate boarding or mixed martial arts. The Company manufactures the products and are made from 99.9% pure Crystalline CBD and contain no THC. As a result, all of the Company’s products are available throughout the United States and CBD is a product derived from the mature stalks of the Cannabis plant, and is thereby exempted by definition from the regulatory control of the Controlled Substance Act (CSA), and beyond the jurisdiction of the Drug Enforcement Agency. The Company’s co-packer, Isodiol, manufactures the product for the company and charges the company a per unit fee for each item manufactured. The co-packer invoices the company upon an order placed by the company. The company receives a finished product without the need of sourcing individual ingredients. CBD Legality in United States: The CSA at §802(16) defines the term, “marihuana” (also spelled, “marijuana”), as “all parts of the plant Cannabis sativa L., whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin.” Marihuana is a Controlled Substance under §812 of the CSA. §802(16) however, specifically and expressly excludes from the definition of “marihuana” the parts of the plant from which CBD is derived. §802(16) provides in relevant part, “Such term (marihuana) does not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination” (Emphasis added). Accordingly, CBD as an oil, cake salt, derivative, manufacture, preparation, or compound made from the mature stalks of a Cannabis plant is not a controlled substance under any of the “Schedules of Controlled Substances” identified in the CSA. The Company has filed for the trademark “Nate’s Well Shots” (serial number 87356004) with the United States Patent and Trademark Office. We are headquartered in San Clemente, California. Our telephone number is (720) 439-8692. Financing Requirements The company needs to raise capital in the amount of $250,000 to fully execute on our operations. The $250,000 is broken down as follows: $140,000 for product acquisition, $70,000 marketing, and $31,000 to be used to for working capital. The Company has not secured the financing necessary to execute on its business plan as stated above. If the Company cannot raise the full amount of capital necessary, then it will take longer than expected for the Company to implement its growth plan. 2 Table of Contents Emerging Growth Company Status We are an “emerging growth company,” as defined in the JOBS Act. For as long as we are an “emerging growth company,” we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies,” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding advisory “say-on-pay” votes on executive compensation and shareholder advisory votes on golden parachute compensation. Under the JOBS Act, we will remain an “emerging growth company” until the earliest of: · the last day of the fiscal year during which we have total annual gross revenues of $1 billion or more; · the last day of the fiscal year following the fifth anniversary of the effective date of this registration statement; · the date on which we have, during the previous three-year period, issued more than $1 billion in non- convertible debt; and · the date on which we are deemed to be a “large accelerated filer” under the Securities Exchange Act of 1934, or the Exchange Act. We will qualify as a large accelerated filer as of the first day of the first fiscal year after we have (i) more than $700 million in outstanding common equity held by our non-affiliates and (ii) been public for at least 12 months. The value of our outstanding common equity will be measured each year on the last day of our second fiscal quarter. The Section 107 of the JOBS Act provides that we may elect to utilize the extended transition period for complying with new or revised accounting standards and such election is irrevocable if made. As such, we have made the election to use the extended transition period for complying with new or revised accounting standards under Section 102(b)(1) of the JOBS Act. Please refer to a discussion on page6 under “Risk Factors” of the effect on our financial statements of such election. Going Concern Our auditor has expressed substantial doubt about our ability to continue as a going concern. As discussed in Note 1 to the financial statements, the Company has suffered losses and has experienced negative cash flows from operations, which raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to those matters are also described in Note 2 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our Direct Public Offering We are offering for sale up to a maximum of 500,000,000 shares of our Common Stock directly to the public. There is no underwriter involved in this offering. We are offering the shares without any underwriting discounts or commissions. The purchase price is $0.0005 per share. The expenses associated with this offering are estimated to be $9,000. As May 18, 2017 the Company had249,038,025 shares shares of Common Stock outstanding. Our securities are not listed on any national securities exchange. Our common stock is presently quoted for trading on the OTC Markets under the symbol "NDYN". On May 18, 2017 the last sales price of our common stock as reported was $0.0021 per share. Summary Risk Factors Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors, together with all the other information contained in this prospectus, before making an investment decision to purchase our common stock. The occurrence of any of the following risks could materially and adversely affect our business, prospects, financial condition, results of operations and our ability to make cash distributions to our stockholders, which could cause you to lose all or a significant part of your investment in our common stock. ·
